[gd0ufgyrd31f000001.jpg]

 

Exhibit 10.2

April 25, 2020

 

To: Joseph Zepf, General Counsel, Party City Holdco Inc.

Re: Temporary Reduction in Base Salary

 

Dear Mr. Zepf:

 

From and after April 26, 2020, I hereby agree that my annual base salary payable
to me by Party City Holdco Inc. and its subsidiaries (together, the “Company”)
will be reduced as described herein (the amount of such reduction, the
“Reduction Amount”). This reduction will be effected by reducing the gross
amount of each payment of my base salary by [__________] percent ([__]%), until
the earlier of such time as (i) the Company decides to revert to the annual base
salary I received immediately prior to April 26, 2020; (ii) the Company reopens
at least seventy-five percent (75%) of its corporately operated brick and mortar
retail store chain for regular operations (as compared to those stores which
were open and operating as of February 1, 2020); or (iii) July 20, 2020. I
hereby waive all rights that I would otherwise have with respect to the
Reduction Amount.

 

I understand that this waiver, once executed, cannot be revoked and that this
waiver will be binding upon my heirs, executors and legal representatives. If
for whatever reason I receive any portion of the Reduction Amount, I agree that
I will promptly repay such portion to the Company. I also understand and agree
that I have no right to require that the Reduction Amount be used for any
particular purpose.

 

This waiver will supersede any plan, program, policy, agreement or arrangement
that would otherwise provide for the payment of all or any portion of the
Reduction Amount.  I further understand and agree that I will not become
entitled to any severance or other termination payments or benefits, and that I
will not at any time have “Good Reason” (or any similar right to terminate
employment with rights to severance or any other termination payments or
benefits) under any employment agreement, offer letter, severance agreement,
equity award agreement or other agreement or arrangement with, or plan, program,
or policy of, the Company, in any such case, solely by virtue of executing this
waiver or being provided with the opportunity to execute this waiver.  The
Reduction Amount will not be treated as reducing my annual base salary or any
other element of compensation for purposes of calculating (i) my target annual
bonus for 2020, (ii) my target Long Term Incentive Plan (LTIP) grant for 2020,
or (iii) my potential severance or other similar termination payments or
benefits under any employment agreement, offer letter, severance agreement,
equity award agreement or other agreement or arrangement with, or any plan,
program or policy of, the Company.  All subsidiaries of Party City Holdco Inc.
are intended beneficiaries of this waiver. This waiver will be governed by,
construed and enforced in accordance with the laws of the State of Delaware
without reference to the principles of conflicts of law. This waiver may not be
amended or otherwise modified without the prior written consent of the Company
and me. This waiver may be signed in any number of counterparts, each of which
will be treated as an

 

[gd0ufgyrd31f000002.jpg]

 

-1-

--------------------------------------------------------------------------------

[gd0ufgyrd31f000001.jpg]

 

original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. The execution of this waiver may be by actual signature, by
electronic signature (e.g., DocuSign) or by e-mail as a portable document format
(.pdf) file or image file attachment.

 

 

 

 

Name:

 

 

 

 

Accepted and agreed:

 

Party City holdco inc.

 

By:

 

 

Name: Joseph J. Zepf

 

Title: Executive Vice-President,

 

General Counsel & Secretary

 

 

[gd0ufgyrd31f000002.jpg]

 

-2-